Citation Nr: 0507753	
Decision Date: 03/16/05    Archive Date: 03/30/05

DOCKET NO.  03-00 015A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic cervical 
spine disorder.  

2.  Entitlement to service connection for a chronic thoracic 
spine disorder.  

3.  Entitlement to service connection for a chronic bladder 
disorder to include urinary incontinence.  

4.  Entitlement to service connection for a chronic breast 
disorder to include left breast asymmetrical parenchyma.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION 

The veteran had active service from April 1980 to February 
1986.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision of 
the St. Petersburg, Florida, Regional Office (RO) which 
denied service connection for a chronic bladder disorder to 
include urinary incontinence and a chronic breast disorder to 
include asymmetrical left breast parenchyma.  In September 
2002, the RO, in pertinent part, denied service connection 
for a chronic cervical spine disorder and a chronic thoracic 
spine disorder.  In January 2005, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge.  The 
veteran has been represented throughout this appeal by the 
Disabled American Veterans.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  

At the January 2005 hearing before the undersigned Acting 
Veterans Law Judge, the veteran presented testimony that may 
reasonable be construed as a request for an increased 
evaluation for her lumbosacral spine traumatic arthritis.  It 
appears that the RO has not had an opportunity to act upon 
the claim.  Absent an adjudication, a notice of disagreement, 
a statement of the case, and a substantive appeal, the Board 
does not have jurisdiction over the issue.  Rowell v. 
Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 
(1993); Black v. Brown, 10 Vet. App. 279, 284 (1997); 
Shockley v. West, 11 Vet. App. 208 (1998).  Jurisdiction does 
matter and it is not "harmless" when the VA fails to 
consider threshold jurisdictional issues during the claim 
adjudication process.  Furthermore, this Acting Veterans Law 
Judge cannot have jurisdiction of the issue.  38 C.F.R. 
§ 19.13 (2004).  The United States Court of Appeals for 
Veterans Claims (Court) has noted that:  

Furthermore, 38 U.S.C.A. § 7105 (West 
1991) establishes a series of very 
specific, sequential, procedural steps 
that must be carried out by a claimant 
and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 
1991)) before a claimant may secure 
"appellate review" by the BVA.  
Subsection (a) of that section 
establishes the basic framework for the 
appellate process, as follows: 
"Appellate review will be initiated by a 
notice of disagreement [(NOD)] and 
completed by a substantive appeal after a 
statement of the case is furnished as 
prescribed in this section."  Bernard v. 
Brown, 4 Vet. App. 384 (1994).  

All steps required for jurisdiction have not been satisfied.  
More recently, the Court again established that jurisdiction 
counts.  Specifically, the Court could not remand a matter 
over which it has no jurisdiction.  Hazan v. Gober, 10 Vet. 
App. 511 (1997).  Therefore, the issue is referred to the RO 
for action as may be appropriate.  Black v. Brown, 10 Vet. 
App. 279 (1997).  If the veteran wishes to appeal from the 
decision, she has an obligation to file a timely notice of 
disagreement and a timely substantive appeal following the 
issuance of the statement of the case.  38 C.F.R. § 20.200 
(2004).  


REMAND

The veteran asserts on appeal that: she sustained chronic 
cervical and thoracic spine 


disabilities in an inservice motor vehicle accident; incurred 
a chronic bladder disorder manifested by urinary incontinence 
as the result of her service-connected lumbosacral spine 
disability; and initially manifested a chronic breast 
disorder during active service.  At the January 2005 hearing 
before the undersigned Acting Veterans Law Judge, the veteran 
testified that there was relevant VA clinical documentation 
which had not been incorporated into the record.  

In reviewing the claims file, the Board observes that the VA 
clinical record does not appear to complete.  The VA should 
obtain all relevant VA treatment records which could 
potentially be helpful in resolving the veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

The report of an August 2002 VA examination for compensation 
purposes states that the veteran likely sustained a cervical 
strain in an inservice motor vehicle accident.  Although he 
observed a normal cervical spine range of motion, the VA 
examiner commented that "the patient's pain and range of 
motion in the cervical and lumbar spine most likely worse 
than 10%."  It is not evident whether the examiner 
determined that the veteran had a chronic cervical spine 
disability.  

The report of a February 1999 X-ray study of the thoracic 
spine from St. Joseph's Diagnostic Center notes degenerative 
changes.  A May 2002 VA X-ray study of the thoracic spine 
revealed minimal scoliosis and degenerative changes.  The 
reports of the VA examinations for compensation purposes of 
record do not address the veteran's thoracic spine.  

The report of a June 1999 VA examination for compensation 
purposes notes that the veteran was diagnosed with urinary 
incontinence.  The examiner made no findings as to the 
etiology of the veteran's urinary incontinence.

The veteran's service medical records indicate that treating 
military medical personnel advanced impressions of 
fibrocystic breast disease.  A November 1997 VA left breast 
sonogram revealed an abnormality suggestive of benign process 
such as a fibroadenoma.  A November 1999 VA mammogram reveals 
findings consistent with "an interval development of an 
asymmetrical parenchymal focus within the left breast."  The 
veteran has not been afforded a VA examination for 
compensation purposes which addresses the nature and severity 
of her chronic breast disability, if any.  

The VA's statutory duty to assist the veteran includes the 
duty to conduct a thorough and contemporaneous examination so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Therefore, the Board finds that further VA 
evaluation would be helpful in resolving the issues raised by 
the instant appeal.  Accordingly, this case is REMANDED for 
the following action:  

1.  Request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment, including that 
provided at the Tampa, Florida, VA 
Medical Center and not already of record, 
be forwarded for incorporation into the 
record.  

2.  Then schedule a VA examination for 
compensation purposes in order to 
determine the current nature and severity 
of the veteran's chronic cervical spine, 
thoracic spine, bladder, and breast 
disabilities, if any.  All indicated 
tests and studies should be accomplished 
and the findings then reported in detail.  

a.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic cervical 
spine and/or thoracic spine 
disability had its onset during 
active service; is etiological 
related to the veteran's inservice 
motor vehicle accident; otherwise 
originated during such service; 
and/or is etiologically related to 
and/or increased in severity beyond 
its natural progression due to his 
service-connected lumbosacral spine 
traumatic arthritis and other 
disabilities?  

b.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic bladder 
or urinary disability had its onset 
during active service; is 
etiological related to the veteran's 
inservice motor vehicle accident; 
otherwise originated during such 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected lumbosacral spine 
traumatic arthritis and other 
disabilities?  

c.  The examiner or examiners should 
advance an opinion addressing 
whether it is more likely than not 
(i.e., probability greater than 50 
percent); at least as likely as not 
(i.e., probability of 50 percent); 
or less likely than not (i.e., 
probability less than 50 percent) 
that any identified chronic breast 
disability had its onset during 
active service; is etiological 
related to the veteran's inservice 
fibrocystic breast disease; or 
otherwise originated during such 
service.  

Send the claims folder to the examiner or 
examiners for review.  The examination 
report should specifically state that 
such a review was conducted.  

3.  Then readjudicate the issues of 
service connection for a chronic cervical 
spine disorder, a chronic thoracic spine 
disorder, a chronic bladder disorder to 
include urinary incontinence, and a 
chronic breast disorder to include left 
breast asymmetrical parenchyma.  If the 
benefits sought on appeal remain denied, 
the veteran and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  



	                        
____________________________________________
	J. T. HUTCHESON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


